Name: 81/245/EEC: Council Decision of 9 April 1981 appointing an alternate member of the Advisory Committee on Training in Nursing
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-04-25

 Avis juridique important|31981D024581/245/EEC: Council Decision of 9 April 1981 appointing an alternate member of the Advisory Committee on Training in Nursing Official Journal L 113 , 25/04/1981 P. 0051 - 0051****( 1 ) OJ NO L 176 , 15 . 7 . 1977 , P . 11 . ( 2 ) OJ NO L 18 , 25 . 1 . 1979 , P . 25 . COUNCIL DECISION OF 9 APRIL 1981 APPOINTING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON TRAINING IN NURSING ( 81/245/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 77/454/EEC OF 27 JUNE 1977 SETTING UP AN ADVISORY COMMITTEE ON TRAINING IN NURSING ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS , BY ITS DECISION 79/85/EEC ( 2 ), THE COUNCIL APPOINTED MRS M . FERGUSON AS AN ALTERNATE MEMBER FOR THE PERIOD ENDING ON 14 JANUARY 1982 ; WHEREAS , ON 30 MARCH 1981 , THE UNITED KINGDOM GOVERNMENT NOMINATED MISS M . BULL AS A REPLACEMENT FOR MRS M . FERGUSON , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MISS M . BULL IS HEREBY APPOINTED AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON TRAINING IN NURSING IN PLACE OF MRS M . FERGUSON FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 14 JANUARY 1982 . DONE AT LUXEMBOURG , 9 APRIL 1981 . FOR THE COUNCIL THE PRESIDENT D . F . VAN DER MEI